Shareholder Date of Transaction Type Number of Shares Price/Share Where/How Transaction Effected Verla A. Sorensen 12/18/08 Buy 246 $2.28 Open Market Broker (Scottrade) Verla A. Sorensen 12/18/08 Buy 3100 $2.28 Open Market Broker (Scottrade) Verla A. Sorensen 12/18/08 Buy 1900 $2.28 Open Market Broker (Scottrade) Verla A. Sorensen 12/18/08 Buy 233 $2.28 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.05 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.05 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.05 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.0475 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.05 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.05 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.0475 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.13 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.14 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 2300 $2.15 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.14 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 300 $2.13 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.13 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.13 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.0475 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.04 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.03 Open Market Broker (Scottrade) Shareholder Date of Transaction Type Number of Shares Price/Share Where/How Transaction Effected Verla A. Sorensen 12/4/08 Buy 100 $2.035 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.0375 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.0225 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.03 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 3700 $2.04 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.04 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.0475 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.0475 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.04 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.0375 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 200 $2.0375 Open Market Broker (Scottrade) Verla A. Sorensen 12/4/08 Buy 100 $2.0375 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 400 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 300 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 500 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 800 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 500 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 500 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 300 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.45 Open Market Broker (Scottrade) Shareholder Date of Transaction Type Number of Shares Price/Share Where/How Transaction Effected Verla A. Sorensen 11/20/08 Buy 1600 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 300 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 400 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 400 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 500 $2.42 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 200 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 300 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 400 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 200 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 400 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 200 $2.43 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.44 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.45 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.45 Open Market Broker (Scottrade) Shareholder Date of Transaction Type Number of Shares Price/Share Where/How Transaction Effected Verla A. Sorensen 11/20/08 Buy 100 $2.44 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.44 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.44 Open Market Broker (Scottrade) Verla A. Sorensen 11/20/08 Buy 100 $2.44 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 2500 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 23 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 500 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 400 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 200 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 200 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 100 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 800 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/18/08 Buy 400 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 200 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 73 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 800 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.60 Open Market Broker (Scottrade) Shareholder Date of Transaction Type Number of Shares Price/Share Where/How Transaction Effected Verla A. Sorensen 11/17/08 Buy 2904 $2.60 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.58 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.58 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 100 $2.57 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 2300 $2.75 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 19 $2.7499 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 600 $2.75 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 500 $2.75 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 400 $2.75 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 200 $2.75 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 400 $2.75 Open Market Broker (Scottrade) Verla A. Sorensen 11/17/08 Buy 102 $2.75 Open Market Broker (Scottrade) Verla A. Sorensen 10/29/08 Buy 2100 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/29/08 Buy 89 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/29/08 Buy 100 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/29/08 Buy 3668 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/29/08 Buy 100 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/29/08 Buy 389 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/29/08 Buy 100 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/28/08 Buy 1000 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/28/08 Buy 1000 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/28/08 Buy 200 $2.50 Open Market Broker (Scottrade) Shareholder Date of Transaction Type Number of Shares Price/Share Where/How Transaction Effected Verla A. Sorensen 10/28/08 Buy 6900 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/28/08 Buy 200 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/28/08 Buy 300 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/28/08 Buy 400 $2.50 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 300 $3.72 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.79 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 200 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 200 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.72 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.80 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 200 $3.83 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 400 $3.69 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 100 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 700 $3.82 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 1900 $3.68 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 200 $3.70 Open Market Broker (Scottrade) Verla A. Sorensen 10/20/08 Buy 4800 $3.86 Open Market Broker (Scottrade) Shareholder Date of Transaction Type Number of Shares Price/Share Where/How Transaction Effected Verla A. Sorensen 10/20/08 Buy 200 $3.69 Open Market Broker (Scottrade) Verla A. Sorensen 10/15/08 Buy 10000 $4.25 Open Market Broker (Scottrade) Verla A. Sorensen 10/15/08 Buy 10 $4.25 Open Market Broker (Scottrade)
